988 So. 2d 1113 (2008)
Brian LOWRY, Appellant,
v.
CENTRAL LEASING MANAGEMENT, INC., and Zurich North America, Appellees.
No. 1D07-0141.
District Court of Appeal of Florida, First District.
July 15, 2008.
Wendy S. Loquasto, of Fox & Loquasto, P.A., Tallahassee; and Susan W. Fox, of Fox & Loquasto, Tampa, for Appellant.
Kimberly A. Hill and Hinda Klein, of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for Appellees.


*1114 OPINION ON MOTION FOR REHEARING, CLARIFICATION AND CERTIFICATION; MOTION FOR REHEARING EN BANC; AND ALTERNATIVE MOTION TO STAY MANDATE

BROWNING, C.J.
Appellant's motions for rehearing, clarification, or rehearing en banc and alternative motion to stay mandate are DENIED. However, pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), we GRANT the motion for certification and certify to the Supreme Court of Florida the following as a question of great public importance:
DO THE AMENDED PROVISIONS OF SECTION 440.34(1), FLORIDA STATUTES (2003), CLEARLY AND UNAMBIGUOUSLY ESTABLISH THE PERCENTAGE FEE FORMULA PROVIDED THEREIN AS THE SOLE STANDARD FOR DETERMINING THE REASONABLENESS OF AN ATTORNEY'S FEE TO BE AWARDED A CLAIMANT?
VAN NORTWICK and ROBERTS, JJ., concur.